Citation Nr: 0839597	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-21 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran (also referred to as "appellant") had active 
service from September 1970 to February 1973, including 
service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO rating decision 
that denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2008).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records show that the veteran's occupational 
specialty was listed as a Morse Interceptor.  He had one 
year, six months, and thirteen days of foreign and/or sea 
service.  The service personnel records indicate that the 
veteran served in Vietnam from July 1971 to February 1973.  
While in Vietnam, he served with the 146th Aviation Company, 
224th Aviation Battalion.  Such records indicate that the 
veteran participated in the 15th Unnamed Campaign.  His 
service medical records do not show treatment for any 
psychiatric problems, including PTSD.  

Post-service private treatment records show treatment for a 
diagnosis of PTSD.  An August 2005 treatment report from 
Psychological Consulting Services related a diagnosis of 
chronic and severe PTSD.  An October 2006 report from such 
facility indicated diagnoses of chronic and severe PTSD, and 
depressive disorder (not otherwise specified).  

The veteran has reported various in-service stressful events.  
For example, the August 2005 report from Psychological 
Consulting Services (noted above) indicated that he reported 
that he trained as a radio operator and was sent to Vietnam.  
The veteran stated that he was part of a three man crew that 
flew reconnaissance missions.  He reported that his plane was 
fired upon numerous times.  The veteran described an incident 
when his plane was hit by artillery fire and that, 
afterwards, they barely made it back to the base.  He also 
reported that he was fired upon when he was on guard duty.  
The veteran indicated that during his tour of duty he came 
under enemy fire on numerous occasions, and that he witnessed 
injuries and deaths of numerous fellow soldiers and others.  
He stated that he witnessed the deaths of many of his fellow 
soldiers who were killed in a helicopter crash at his base.  

In an August 2006 statement, the veteran reported that he 
served in Vietnam from July 1971 to February 1973 and that he 
was stationed at Long Thanh.  He indicated that his military 
occupational specialty was in communications, and that he was 
part of a three man crew that flew reconnaissance missions.  
He stated that his plane was fired at numerous times and that 
they were barely able to make it back to the base.  The 
veteran reported that during his tour of duty in Vietnam, his 
base came under enemy fire numerous times and that he was 
also fired at numerous times when he pulled guard duty.  He 
noted that he also witnessed the death of and serious injury 
to fellow comrades and to others.  He indicated that there 
was a helicopter crash at his base that killed many of his 
fellow comrades.  

The Board notes that the veteran has specifically stated that 
he was exposed to stressors, including enemy fire both while 
stationed at his base and while flying reconnaissance 
missions.  Although not specifically claimed by the veteran, 
the Board observes that a mortar attack on one's unit may be 
accepted as a stressor event that could be verified and, in 
some cases, form the basis of a PTSD diagnosis.  See 
Pentecost, 16 Vet. App. 124 (corroboration of every detail of 
a stressor under such circumstances, such as the claimant's 
own personal involvement, is not necessary); see also Suozzi 
v. Brown, 10 Vet. App. 307 (1997).

The Board observes that there is no indication in the record 
that there has been an attempt to verify the veteran's 
reported stressors through the U.S. Army and Joint Services 
Records Research Center (JSRRC).  In fact, in June 2007, the 
RO found that the veteran's stressor information was 
insufficient to send for verification.  The Board notes, 
however, that the veteran has specifically reported receiving 
enemy fire when he was stationed at Long Thanh.  As noted 
above, the veteran served with the 146th Aviation Company, 
224th Aviation Battalion, in Vietnam from July 1971 to 
February 1973.  

For these reasons, the Board finds that an attempt to verify 
the veteran's alleged in-service stressors should be 
undertaken, especially an attempt to obtain relevant military 
unit histories for the period from July 1971 to February 1973 
while he was stationed at Long Thanh.  The statutory and 
regulatory duty to assist the veteran in the development of 
his claim by attempting to verify stressful events through 
relevant unit histories is not satisfied by another 
government agency's more restrictive research criteria.  The 
RO/AMC are free to conduct any of the requested unit history 
research necessary to help fulfill the duty to assist this 
veteran.  

If any stressor is verified, the veteran should be scheduled 
for a VA PTSD examination to determine whether or not he has 
PTSD due to a verified in-service stressor.  Prior to any 
examination, any outstanding records of pertinent medical 
treatment should be obtained.  



Accordingly, the issue of service connection for PTSD is 
REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for PTSD since his separation from 
service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  The RO/AMC should investigate and 
attempt to verify the veteran's alleged 
stressors, to specifically include 
military unit histories for the relevant 
time period the veteran was stationed at 
Long Thanh in Vietnam (July 1971 to 
February 1973).  Research should attempt 
to verify the veteran's reported exposure 
to enemy fire (on numerous occasions) 
while serving with the 146th Aviation 
Company, 224th Aviation Battalion, and 
stationed at Long Thanh in Vietnam during 
the period from July 1971 to February 
1973.  

If any research conducted by the RO/AMC 
does not confirm an in-service stressful 
event, the case should be sent for 
stressor development through the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  JSRRC should also be 
requested to obtain the unit histories of 
the veteran's unit(s) (to specifically 
include 146th Aviation Company, 224th 
Aviation Battalion) during the time he 
was in Vietnam.  If more detailed 
information is needed for this research, 
the veteran should be given an 
opportunity to provide it.  

3.  If, and only if, a stressor is 
verified, schedule the veteran for a VA 
PTSD examination to determine whether he 
suffers from PTSD as a result of a 
verified stressor.  The relevant evidence 
in the claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

4.  Thereafter, review the veteran's claim 
for service connection for PTSD.  If the 
claim remains denied, issue a supplemental 
statement of the case to the veteran, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


